MEMORANDUM ***
Mohammed Zyout and Omar Jdaitawi, brothers and co-defendants, appeal their convictions arising from the sale of large *593quantities of pseudoephedrine tablets. Both were convicted of one count of conspiracy to possess pseudoephedrine and one count of attempt to possess pseudoephedrine. Mohammed was also convicted of two counts of witness tampering, and Omar was found guilty of two weapons violations.
Each defendant’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting that they could identify no non-frivolous issues on appeal. However, both identified arguable claims for this court’s attention. The attorneys have also filed motions to be relieved as counsel for their respective clients. Mohammed and Omar filed two joint pro se briefs: a supplemental opening brief and a reply to the government’s brief.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, we GRANT counsels’ motions to withdraw and AFFIRM the judgments.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.